     Case: 1:17-cv-01559 Document #: 97 Filed: 03/30/20 Page 1 of 1 PageID #:1286
     Case: 19-1738    Document: 00713589546          Filed: 03/27/2020   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                          Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                                Phone: (312) 435-5850
             Chicago, Illinois 60604                                                      www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 February 19, 2020


    Before:                             DIANE P. WOOD, Chief Circuit Judge
                                        MICHAEL S. KANNE, Circuit Judge
                                        AMY C. BARRETT, Circuit Judge




                                         ALI GADELHAK, on behalf of himself and all others similarly situated,
                                         Plaintiff - Appellant

 No. 19-1738                             v.

                                         AT&T SERVICES, INC.,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 1:17-cv-01559
 Northern District of Illinois, Eastern Division
 District Judge Edmond E. Chang


The district court held that AT&T's system did not qualify as an "automatic telephone dialing
system" because it lacked the capacity to generate random or sequential numbers. Although we
adopt a different interpretation of the statute, under our reading, too, the capacity to generate
random or sequential numbers is necessary to the statutory definition.

The judgment of the District Court is therefore AFFIRMED, with costs, in accordance with the
decision of this court entered on this date.

 form name: c7_FinalJudgment(form ID: 132)
